Citation Nr: 1523968	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected generalized anxiety disorder and major depressive disorder, in excess of 10 percent for the period from May 25, 2006 to June 15, 2009, and in excess of 30 percent from June 15, 2009.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for headaches.

3.  Entitlement to service connection for a right ear disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1962 to November 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2007, December 2009, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A claim for service connection for headaches, nerves, a back disorder, neck pain, and a right ear disorder was received in May 2006.  The April 2007 rating decision, in pertinent part, granted service connection for a nervous condition with anxiety and assigned a 10 percent disability rating, effective May 25, 2006, and denied service connection for neck, back, and right ear disorders and headaches.  In June 2007, the Veteran filed a notice of disagreement with the April 2007 rating decision with respect to the issues of a higher initial disability rating for the acquired psychiatric disorder and denial of service connection for right ear, neck, and back disorders and headaches.

The December 2009 rating decision (1) assigned a 30 percent disability rating for a nervous condition with anxiety to include depression, effective June 15, 2009, and (2) denied a TDIU.  In a January 2010 notice of disagreement, the Veteran continued to express disagreement with the disability rating assigned for the acquired psychiatric disorders and the denial of a TDIU.  The March 2010 rating decision granted service connection for headaches and assigned an initial noncompensable (0 percent) disability rating, effective June 15, 2009.  

As noted above, the Veteran filed a timely notice of disagreement with the April 2007 rating decision with respect to the issues of a higher initial disability rating for the acquired psychiatric disorders and service connection for right ear, neck, and back disorders and headaches, to which the RO did not issue a statement of the case.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a statement of the case.  See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  As such, the Board finds that the initial rating period for the service-connected headaches runs from May 25, 2006 (the day the service connection claim was received by VA).

Further, the Board finds the December 2009 rating decision created "staged" initial disability ratings for the service-connected generalized anxiety disorder and major depressive disorder - 10 percent for the initial rating period from May 25, 2006 to June 15, 2009, and 30 percent from June 15, 2009.  The Board finds that these initial ratings do not adequately reflect the distinct time periods ("stages") where the service-connected acquired psychiatric disorders exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 10 percent rating for the initial rating period from May 25, 2009 to March 11, 2009, and a 50 percent rating from March 11, 2009 (the date that it is ascertainable the Veteran is entitled to the higher rating).      

In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The Veteran submitted a September 2014 written statement from a friend and an October 2014 private evaluation report by Dr. C.W.  While the most recent supplemental statement of the case does not include review of this evidence, in October 2014, the representative submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of a higher initial disability rating for headaches, service connection for right eye, neck, and back disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial rating period from May 25, 2006 to March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has more nearly approximated occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress due to such symptoms as anxiety and mild memory loss that are managed by psychiatric medication.

2.  For the initial rating period from May 25, 2006 to March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has not more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the initial rating period from March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, anxiety attacks, depression, chronic sleep impairment, acute suicidal ideation, mild memory impairment, and impaired concentration.

4.  For the initial rating period from March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the initial rating period from May 25, 2006 to March 11, 2009, the criteria for an initial disability rating in excess of 10 percent for the generalized anxiety disorder and major depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).    

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 50 percent, but no higher, for the generalized anxiety disorder and major depressive disorder have been met for the initial rating period from March 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the issue of higher initial disability ratings for generalized anxiety disorder and major depressive disorder decided herein, notice was provided to the Veteran in July 2006, prior to the initial adjudication of the claim in April 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, VA examination reports, a copy of the September 2014 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2007, August 2009, and December 2009.  The Board finds that the VA examination reports, in connection with other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of higher disability ratings for generalized anxiety disorder and major depressive disorder.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a psychological examination, and specifically addressed the symptoms and occupational and social impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor the representative has alleged any worsening in the service-connected acquired psychiatric disorders since the most recent VA examination.  Nor does the other evidence of record indicate otherwise.  

The Veteran testified at a hearing before the Board in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the generalized anxiety disorder and major depressive disorder, including the social and occupational impairment caused by the psychiatric symptomology.  As the Veteran presented evidence of symptoms and occupational and social impairments due to the generalized anxiety disorder and major depressive disorder, and there is additionally medical evidence reflecting the severity of the acquired psychiatric disorders, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.         

Initial Ratings for Generalized Anxiety Disorder and Major Depressive Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of all the evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that "staged" ratings of 10 percent for the period from May 25, 2006 to March 11, 2009, and 50 percent from March 11, 2009 (the date that it is ascertainable the Veteran is entitled to the higher rating) for the generalized anxiety disorder and major depressive disorder are warranted.

The Veteran is in receipt of a 10 percent initial disability rating for the period from May 25, 2006 to June 15, 2009, and a 30 percent rating from June 15, 2009, for the service-connected generalized anxiety disorder and major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,	 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of this appeal, the Veteran has contended generally that the service-connected generalized anxiety disorder and major depressive disorder have been manifested by more severe symptoms than that contemplated by the 10 and 30 percent "staged" disability ratings assigned.  In an April 2009 written statement, the Veteran contended that he has increased depression, anxiety, and suicidal thoughts and could no longer perform his daily employment.  In a January 2010 written statement, the Veteran contended that the service-connected acquired psychiatric disorders should be rated at least 50 percent disabling or higher.  See also May 2011 substantive appeal (on a VA Form 9).  The Veteran contended that he left his last job due to symptoms including panic attacks several times weekly while working, difficulty understanding complex commands, impaired short and long term memory, impaired judgment, impaired abstract thinking, serious disturbances in mood and motivation, and great difficulty in maintaining effective work and social relationships.

Rating from May 25, 2006 to March 11, 2009

After a review of all the evidence of record, lay and medical, the Board finds that, for the initial rating period from May 25, 2006 to March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has more nearly approximated occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 9400.

VA and private treatment records reflecting on this period of appeal show that the Veteran was prescribed medication to help manage the psychiatric symptoms, which included anxiety.

At the March 2007 VA examination, the Veteran reported he had owned a construction business from 1970 to 2001 during which time he managed three full-time employees.  The Veteran reported that he had to quit his job in 2001 when herniated discs in his back prevented him from continuing to work.  The Veteran reported that he enjoyed working.  The Veteran reported that he goes fishing almost daily, meets with friends for coffee, and does some woodworking at home.  The Veteran reported five to six good friends that he feels close to and sees regularly.  The Veteran denied sleeping problems and reported mild short-term memory problems.   

The March 2007 VA examination report notes that the Veteran was married at the time of the examination, had never been hospitalized for a psychiatric disorder, and had never received any outpatient care from a mental health provider, but had received psychiatric medication from his primary care doctor since at least 2005.  The VA examiner noted that the Veteran experienced relief from his anxiety after taking Xanax.  The VA examiner noted that the Veteran had no difficulty with thought process, content, or ability to communication, no delusions or hallucinations, no homicidal or suicidal ideation, and was well oriented.  The VA examiner assigned a GAF score of 70 to 75.

Based on the above, the Board finds that, for the initial rating period from May 25, 2006 to March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has more nearly approximated occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress due to such symptoms as anxiety and mild memory loss that are managed by psychiatric medication, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 9400 that was initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  For the rating period from May 25, 2006 to March 11, 2009, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's generalized anxiety disorder and major depressive disorder has not more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (the criteria for a 30 percent rating under Diagnostic Code 9400).

The evidence of record does not reflect that the Veteran experienced depressed mood, panic attacks, suspiciousness, or chronic sleep impairment.  The Veteran denied sleeping problems at the March 2007 VA examination.  Further, the March 2007 VA examiner noted that the Veteran reported experiencing relief from feelings of anxiety after taking Xanax.   

The Board has weighed and considered the GAF scores during the initial rating period from May 25, 2006 to March 11, 2009, specifically the GAF score of 70 to 75 assigned at the March 2007 VA examination.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors resulting in no more than slight impairment in social, occupational, or school functioning.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  The Board finds that the GAF score, when read together with the other evidence of record, reflects that the Veteran experienced occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, more nearly approximating the criteria for a 10 percent disability rating currently assigned under Diagnostic Code 9400 for the period from May 25, 2006 to March 11, 2009.  38 C.F.R. § 4.130.

Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 10 percent for the service-connected generalized anxiety disorder and major depressive disorder is not warranted for the initial rating period from May 25, 2006 to March 11, 2009.  See 38 C.F.R. §§ 4.3, 4.7.

Rating from March 11, 2009

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9400.

In a June 2009 written statement, the Veteran's friend reported observing that the Veteran had poor concentration, anxiety, and trouble being around crowds.  In an August 2009 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran reported being unable to secure or follow any substantially gainful employment due to anxiety and depression.  In a January 2010 written statement, the Veteran's former employer reported that, when the Veteran worked for him one year prior, concerns regarding the Veteran's reliability and productivity caused him to be let go.  The Veteran's former employer reported that the Veteran had difficulty following directives and remembering tasks that were assigned, would sometimes miss work without excuse or notification, exhibited poor judgment in the individuals he selected to work in the facility, had a flattened affect, and had difficulty in thought processes and understanding his job responsibilities.

VA treatment records, dated throughout this period on appeal, note that the Veteran's attention, judgment, and insight were intact, thought processes were logical, recent and remote memory was impaired, and sleep was disruptive without nightmares.  The Veteran was consistently oriented in all four spheres and displayed full range of affect.  The VA treatment records note that the Veteran consistently reported symptoms of anxiety and depression.  The Veteran consistently denied homicidal ideation, suicidal plan or intent, hallucinations, and delusions.  Except for a March 2009 in-patient hospitalization (see March 2009 private treatment records), the Veteran has also consistently denied suicidal ideation.  The VA treatment records also reflect that the Veteran reported eating out with his friends daily as well as hobbies of fishing and playing cards that he engages in frequently.

Private treatment records dated from March 11 to 16, 2009 note that the Veteran was hospitalized for increased depression and suicidal ideation.  An admission note indicates that the Veteran and his ex-spouse had been divorced for two weeks and the Veteran reported suicidal ideation.  A GAF score of 35 was assigned.  The Veteran was oriented, mood was depressed, affect was congruent, and thought processes were organized.  The private hospital admission report notes that the Veteran's judgment was absent and he lacked insight.  A discharge summary report notes that the Veteran was no longer having suicidal thoughts and his depression had lessened.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  No hallucinations or delusions were noted at any point during the hospitalization.  A GAF score of 60 was assigned.    

March 2009 through November 2010 VA treatment records note that GAF scores of 65 were assigned.  A March 2009 VA treatment record (following the Veteran's in-patient hospitalization) notes that the Veteran denied continued suicidal ideation.  A July 2009 VA treatment record notes that the Veteran reported his mood had improved since the March 2011 hospitalization.  The Veteran reported depression, some memory problems, anxiety, and anxiety attacks.  The Veteran denied suicidal thoughts since the March 2011 hospitalization.  A November 2009 VA treatment record notes that the Veteran reported coping with the divorce from his spouse and that he sees his friends.  

At the August 2009 VA examination, the Veteran reported that he had worked part-time until four months prior when he resigned from the position because the amount of standing aggravated his (non-service-connected) back disability.  The Veteran reported that he was divorced, but happier than when he was married.  The Veteran reported a good relationship with his three children and having several friends with whom he meets with on a regular basis.  The Veteran reported that his mood was fair, continued difficulty sleeping, and continued anxiety.  The Veteran denied current or recent suicidal thoughts, plans, or intent.  

The August 2009 VA examination report notes that the Veteran had some difficulty articulating his emotional state, thought processes were appropriate, and there was no evidence of delusional or paranoid thinking.  No apparent deficits in attention or concentration were noted.  The Veteran reported episodes of heightened anxiety approximately one to two times a year.  The VA examiner noted that the Veteran displayed several cognitive and physical symptoms of anxiety including panic-like attacks, psychomotor agitation, sleep difficulties, and difficulty concentrating.  The VA examiner noted that the Veteran had symptoms associated with his mood disorder including melancholic mood, insomnia, cognitive difficulties, and recent acute onset of suicidal thoughts.  The VA examiner opined that the Veteran's anxiety-related symptoms had a minimal impact on his occupational and psychosocial functioning because the Veteran's anxiety did not appear to have interfered with his gainful employment or ability to maintain interpersonal relationships and assigned a GAF score of 65.  

At the December 2009 VA examination, the Veteran reported no significant changes since the August 2009 VA examination.  The Veteran reported anxiety attacks about three to four times per week.  The Veteran reported having many friends that he meets for coffee, cards, pool, and fishing on a regular basis.  The VA examination report notes that the Veteran had a mildly constricted range of affect, was mildly depressed and somewhat anxious, was oriented in all spheres, and had no delusions, hallucinations, or suicidal or homicidal ideation.  

The December 2009 VA examiner noted that, while the Veteran gave a history of anxiety attacks, these would not qualify as a full scale panic attack.  The VA examiner noted that the Veteran had good occupational and psychosocial functioning in spite of his reported anxiety symptoms for many years and the symptoms of anxiety interfered minimally with his occupational or psychosocial functioning.  The VA examiner opined that the Veteran continued to function at a highly satisfactory level given his recreational activities and ability to maintain many friends and good interpersonal relationships and assigned a GAF score of 65.

An April 2010 VA treatment record notes that the Veteran reported eating out with friends daily as well as hobbies of fishing and playing cards.  A July 2010 VA treatment record notes that the Veteran's concentration was poor.  A November 2010 VA treatment record notes that the Veteran's mood was euthymic with occasional anxiousness, memory and cognition were intact except for recall of names, and full range of affect was noted.  

A May 2011 VA treatment record notes that the Veteran reported depression and continued anxiety.  A GAF score of 55 was assigned.  An October 2011 VA treatment record notes that the Veteran reported increased anxiety, going out with friends daily, and fishing.  October and November 2011 VA treatment records note that GAF scores of 52 were assigned.  A December 2011 VA treatment record notes that the Veteran mood was better and he was less anxious and GAF score of 60 was assigned. 

A May 2012 VA treatment record notes that the Veteran's mood was anxious and a GAF score of 55 was assigned.  An August 2012 VA treatment record notes that the Veteran reported increased anxiety when he is in a crowd.  Fair concentration was noted with the Veteran being able to focus his attention, but became easily distracted.  The VA treatment record notes that the Veteran's memory and cognition were grossly intact, but that the Veteran reported some memory difficulties.  A GAF score of 60 was assigned.  

A November 2012 VA treatment record notes that a GAF score of 55 was assigned.  A December 2012 VA treatment record notes that the Veteran reported continued anxiety and difficulty being in big crowds and that a GAF score of 60 was assigned.  An April 2013 VA treatment record notes that the Veteran's mood was normal, but with periods of irritability.  A GAF score of 62 was assigned.  At the September 2014 Board hearing, the Veteran reported anxiety attacks three to four times per a month that last for an hour or two.  The Veteran reported difficulty with concentration and attention, daily depression, and difficulty being around children.  In an October 2014 private evaluation report, Dr. C.W. noted that the Veteran's mood, affect, insight, judgment, and memory were normal.

Based on the above, the Board finds that, for the initial rating period from March 11, 2009, the Veteran's generalized anxiety disorder and major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, anxiety attacks, depression, chronic sleep impairment, acute suicidal ideation, mild memory impairment, and impaired concentration, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9400.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores when rating the initial rating period from March 11, 2009.  Except for the March 2009 in-patient hospitalization, during which time a GAF score of 35 was assigned, the GAF scores have ranged from 52 to 65.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  

While GAF scores ranging from 31 to 40 may reflect some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood, the Board finds that the single GAF score of 35 is not reflective of the Veteran's actual occupational and social impairment and symptoms over this part of the rating period as this single score is inconsistent with other, multiple GAF assessments, as well as specifically reported or noted symptoms or levels of occupational and social impairment.  At discharge from the hospital (five days after the GAF score of 35 was assigned), a GAF score of 60 was assigned.  The other GAF scores assigned throughout this initial rating period reflect a range of mild to moderate impairment associated with the service-connected acquired psychiatric disorders.  The Board finds that the GAF scores, when read together with the other lay and medical evidence of record, reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9400 for the period from March 11, 2009.  See 38 C.F.R. § 4.2 (2014) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture").

The Board finds that, for the period from March 11, 2009, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated.  The Board finds that the Veteran's generalized anxiety disorder and major depressive disorder have not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, inability to establish and maintain effective relationships, or spatial disorientation.   

The VA treatment records and VA examination reports reflect that, while getting divorced during the appeal period, the Veteran reported socializing with friends daily and participating in hobbies such as fishing daily.  At the August 2009 VA examination, the Veteran reported a good relationship with his three children.  The VA treatment records indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact. 

The criteria for a 70 percent rating under Diagnostic Code 9400 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that, for the rating period from March 11, 2009, the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.

As the criteria for the next higher (70 percent) rating for generalized anxiety disorder and major depressive disorder have not been met or more nearly approximated, it logically follows that criteria for an even higher rating (100 percent) have not been met or more nearly approximated.  During the initial rating period from March 11, 2009, there is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from March 11, 2009, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the generalized anxiety disorder and major depressive disorder for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's generalized anxiety disorder and major depressive disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9400, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorders have been manifested by anxiety, anxiety attacks, depression, chronic sleep impairment, acute suicidal ideation, mild memory impairment, and impaired concentration.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the generalized anxiety disorder and major depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating for the generalized anxiety disorder and major depressive disorder in excess of 10 percent for the period from May 25, 2006 to March 11, 2009 is denied; an initial rating of 50 percent, but no higher, from March 11, 2009 is granted.


REMAND

Initial Rating for Headaches

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  At the September 2014 Board hearing, the Veteran indicated that he was receiving ongoing VA treatment for headaches and prostrating attacks associated with his headaches.  The AOJ should attempt to obtain any outstanding VA treatment records with respect to treatment for headaches.

Further, at the September 2014 Board hearing, the Veteran contended that he experiences headaches with prostrating attacks three to four times a week cause significant problems with the ability to work.  The most recent VA examination report associated with the service-connected headaches is dated in February 2010.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Service Connection for Right Eye, Neck, and Back Disorders 
and TDIU

In an April 2007 rating decision, the RO, in pertinent part, denied service connection for right eye, neck, and back disorders.  In a June 2007 written statement, the Veteran, in pertinent part, expressed disagreement with the denial of service connection for right eye, neck, and back disorders.  In a December 2009 rating decision, the RO, in pertinent part, denied a TDIU.  In a January 2010 written statement, the Veteran contended that he left his last job due to symptoms associated with the service-connected acquired psychiatric disorders.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The June 2007 and January 2010 notice of disagreements were properly filed with the AOJ.  As such, the Board finds that these were timely filed notice of disagreements.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for right eye, neck, and back disorders and entitlement to a TDIU for further procedural action.    

Accordingly, the issues of a higher initial disability rating for headaches, service connection for right eye, neck, and back disorders, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for right eye, neck, and back disorders, and entitlement to a TDIU.  The Veteran should be informed that, in order to perfect an appeal of any of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to headaches. 

3.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected headaches.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  The VA examiner should comment on the functional limitations caused by the headaches, including the frequency, duration, and symptomatology experienced during prostrating attacks.      

4.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


